                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE



 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )       No. 2:19-CR-001
                                                 )
 RICHARD LEE DAVIS                               )


                                        ORDER

       Now before the Court is the United States’ “Motion to Dismiss Supervised Release

 Petition and Warrant.” [Doc. 72]. According to the government, the motion was filed after

 consultation with the United States Probation Office.

       For the reasons provided therein, the motion [doc. 72] is GRANTED. The pending

 petition and warrant for revocation of supervised release [doc. 64] are DISMISSED. The

 revocation hearing set for February 25, 2020, in Greeneville is CANCELED.



              IT IS SO ORDERED.

                                                         ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




Case 2:19-cr-00001-RLJ-CRW Document 73 Filed 02/12/20 Page 1 of 1 PageID #: 309
